Davis, J.:
The University of Rochester owns the building known as the Eastman School of Music, which includes the Eastman Theatre and Kilburn Hall situate in the city of Rochester. On the 1923 assessment roll of the city this property, valued at $2,500,000 is, by a determination of the board of assessors, exempted from taxation.
The assessment roll passed from the hands of the assessors when about April 1, 1923, it was filed with the city clerk. The statute required it to be delivered to the city treasurer on or before April twentieth. (Charter of Rochester [Laws of 1907, chap. 755], § 190; Id. § 188, subd. 1, as amd. by Laws of 1909, chap. 553.) On the following July sixth the petitioner applied at Special Term and obtained a certiorari order for a review of the proceedings of the assessors and their determination in granting such exemption. That order was upon motion vacated and the petitioner has appealed.
The? general question presented is whether there exists any legal remedy furnished a taxpayer whose burden of taxation is increased by the illegal exemption from taxation of property of great value. The particular question before us is whether he may have such remedy by certiorari to review the action of the assessors in thus granting exemption. It seems to be conceded that he has no other remedy.
The question now here is entirely one of procedure. We are not at present at all concerned with the merits of the controversy.
*198The respondents urge that if the petitioner had a remedy it was by a writ of certiorari issued pursuant to the provisions of sections 290 et seq. of the Tax Law (as amd. by Laws of 1916, chap. 323, and Laws of 1920, chaps. 643, 649). That remedy, it is claimed, is not now available to the petitioner because he failed to make complaint before the board of assessors during the time appointed for the hearing of grievances, and failed to procure a writ during a period of fifteen days after notice of the completion and filing of the assessment roll.
The writ provided for in the Tax Law is a special form of writ called certiorari. (See People ex rel. Manhattan R. Co. v. Barker, 152 N. Y. 417, 437.) We all agree, I think, with the view taken by the learned court at Special Term (121 Misc. Rep. 718), that this special writ is intended to furnish a remedy only to a person aggrieved by an illegal assessment either on property that he does not own, or an erroneous or illegal assessment on his own property. The writ is granted for the benefit of that class, and is not intended to furnish an available remedy to a taxpayer who is aggrieved by the action of the board in respect to the property of others. This, as the opinion below points out, “ is evident not only from the language of the statute itself but from its history and the condition it was designed to meet, that is, to furnish a practical remedy to a complaining taxpayer. (People ex rel. D. & H. Canal Co. v. Parker, 117 N. Y. 86; People ex rel. Manhattan R. Co. v. Barker, 152 id. 417.) ”
It is obvious that section 37 of the Tax Law (as amd. by Laws of 1916, chap. 323) contemplates a complaint only by the “ person assessed or whose property is assessed.” It would be impossible for a person in the situation of the petitioner to make an examination of the entire assessment roll and discover property other than his own illegally omitted or granted exemption on the assessment-roll, and make reasonable objections and produce proof before the assessors in the brief period provided by sections 36 and 37 of the Tax Law (as amd. by Laws of 1916, chap. 323)* and by section 36-a of the Tax Law (added by Laws of 1916, chap. 323, as amd. by Laws of 1922, chap. 209); or by special statutes applying to different municipalities regulating the time of examination and objection.
The question is then, may such an aggrieved taxpayer, by a certiorari order, obtain a determination by a court of the legal question arising when property of great value has been granted exemption by the board of assessors. We are also in agreement, I think, that a municipality or a person whose burden of taxation *199is thus illegally increased, should have a remedy similar in effect to that granted to an individual taxpayer who has been furnished a remedy for correcting an illegal assessment which casts upon him an unwarranted burden. The petitioner is a person interested. (11 C. J. 137.)
Certiorari is a common-law prerogative writ issued from a superior court to review not only proceedings in inferior courts, but also proceedings of inferior officers, boards and tribunals acting in a judicial or quasi judicial character. (11 C. J. 87, 120; People ex rel. Smith v. Hoffman, 166 N. Y. 462.) The remedy it furnished has been preserved in this State by statute. (Civ. Prac. Act, § 1284, subd. 2.) It may be invoked to review an assessment. (Baldwin v. Calkins, 10 Wend. 167; Matter of Mt. Morris Square, 2 Hill, 14; 11 C. J. 134; 37 Cyc. 1120.) An application for a writ to review illegal acts of the assessors has been denied when it would furnish no practicable remedy. (People ex rel. Marsh v. Delaney, 49 N. Y. 655; People v. Assessors of Albany City, 2 Hun, 583.) This was on the ground that by the time the matter was determined in court, the assessment roll would have passed from the hands of the assessors and they would have no authority or power to correct it. Certiorari may also be refused where a reversal of the determination would be to cause prejudice to the interests of the public (11 C. J. 130); and an application therefor might properly be denied if the granting thereof would result in great delay in completing and filing the assessment roll, and confusion as to the basis of taxation in the district.
Formerly it seems there was no remedy where property was omitted from the assessment roll and no method of correction of errors thereon. In 1865 the Legislature adopted a method for the correction of assessments on property legally liable to taxation, which had been omitted in the assessment roll of the preceding year, by giving the assessors authority to enter said property in the assessment roll of the current year at the valuation in the year in which said tax was omitted, or otherwise; and giving power to the board of supervisors upon the petition of the assessors showing that property was not taxed in the preceding year to levy a tax thereon at the same rate of tax imposed upon property in that district in the preceding year; and providing for the collection of the tax; and also upon such petition that any property had been omitted in the assessment roll of the current year the board was directed to insert the same in the roll for the current year at the valuation of the preceding year and tax the same at the rate for that current year. (Laws of 1865, chap. 453.)
In 1868 a statute provided for the correction by the supervisors *200of mistakes where property had been placed on the assessment roll annexed to the warrant delivered to the collector at a valuation less than that actually appearing upon the original assessment roll; and provided for the levy of a tax on the same upon a valuation equal to the difference between the actual valuation and the amount at which by such mistake it was placed upon such roll. (Laws of 1868, chap. 575.)
The owner doubtless would be entitled to notice of changes or corrections made pursuant to these statutes, and an opportunity to be heard to object. (Overing v. Foote, 65 N. Y. 263, 277.)
It is evident that the Legislature intended if possible to wipe out the injustice arising where an owner of property is able to escape the duty of bearing his fair share of the expense of government, whether the omission or mistake by which he profited was intentional or unintentional. The result of such omission was that other taxpayers were called upon to bear the burden he had avoided or shirked.
Without attempting to follow the history of this legislation with any degree of accuracy, we find that similar provisions are contained and amplified in the present Tax Law. (See Tax Law, §§ 34, 56, 88-a, 89.)*
There exists now, in my» opinion, a practical remedy in certiorari under the facts here presented. The board of assessors, very likely laymen, have determined a legal question of great importance to every person in the city of Rochester. They acted, I have no doubt, in perfect good faith, for it seems that they were advised by the corporation counsel in a written opinion that the property was legally entitled to exemption. But if the petitioner or others doubt the soundness of the legal conclusion thus reached, there should be opportunity to review the determination of this question in the courts. The final decision should not be permitted to rest with those who must always be more or less interested and not entirely free from distracting influences. This, I think, can be done under the existing law without in any way disturbing the roll already filed, or causing prejudice, delay or embarrassment in the collection of taxes. If it should be decided that the exemption was proper, then the roll is not affected. If it should be decided that the exemption was illegal, then by action of the board of *201assessors or that of the board of supervisors upon their petition, the property can be added to the next year’s roll and the tax collected then.
To decide that there is no remedy means that the error must be perpetuated unless, as has been suggested, some sort of political revolution occurs changing the officers who have decided otherwise. (Van Deventer v. Long Island City, 139 N. Y. 133, 138.)
Even if there were no practicable way of correcting the assessment, I think the question should be decided in view of its public importance. Under such circumstances courts will at times make a decision even when the question has become academic. (People ex rel. Press Publishing Co. v. Martin, 142 N. Y. 228, 234.) The office of common-law certiorari is to review determinations alleged to be illegal and to point out to the tribunal which has acted the just and legal course to pursue. The court by such writ does not attempt to compel performance of the duty it defines, but leaves aggrieved parties to pursue such further remedy as the law gives them. (People ex rel. Oneida Valley Nat. Bank v. Supervisors of Madison Co., 51 N. Y. 442; People ex rel. Schuylerville & Upper Hudson R. R. Co. v. Betts, 55 id. 600.)
I am not informed as to any special provisions governing assessment of property and the review thereof contained in the charter of the city of Rochester; but have reached these conclusions from existing laws of general application.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
All concur, except Clark, J., who dissents in a memorandum; Hubbs, P. J., not sitting.

 See Laws of 1924, chap. 491, since amdg. Tax Law, §§ 3G, 37.— [Rep.


See Tax Law, § 34, as amd. by Laws of 1916, chap. 323, and since amd. bs Laws of 1924, chap. 331; Id. § 56, as amd. by Laws of 1919, chap. 191, and since amd. by Laws of 1923, chap. 897, and Laws of 1924, chap. 398; Id. § 88-a, added by Laws of 1913, chap. 666, as amd. by Laws of 1916, chap. 323; Id. § 89 as amd. by Laws of 1916, chaps. 323, 332, and since amd. by Laws of 1923, chap. 793.— [Rep.